Bhodes, G. J.,
delivered tbe opinion of tbe Court,-Ceockett, J., Temple J., and Sprague J., concurring:
At tbe former heaiúng of this case, it was held that tbe location of school land warrants, issued under tbe Act of May 3,1852, upon unsurveyed lands was void, and conferred no right whatever upon tbe locator. That proposition is beyond controversy in this State. (See Terry v. Megerle, 24 Cal. 610; Grogan v. Knight, 27 Cal. 520.) Tbe location of tbe warrant, under which tbe plaintiff claims, having been made before tbe lands were surveyed by tbe General Government, neither conferred title on tbe locator, nor gave him tbe right to tbe possession of tbe lands described, in tbe certificate of location.
It was also held, at tbe former bearing, that tbe certificate issued by tbe Begister * tbe Land Office at Benicia, was *371improperly admitted in evidence. The argument on tbe rehearing. bas not weakened our convictions on tbis point. The Act of 1852 does not call for, or recognize such a certificate, nor was it authorized by any law of Congress or regulation of the Land Department. The instructions of the Commissioner of the General Land Office, to which the plaintiff refers, bear a date subsequent to that of the certificate, and therefore cannot be accepted as authority to the Begister to issue the certificate.
It is unnecessary to consider at any great length, the various provisions of the Act of 1852, for the purposes of this ease; and besides this, the Act was drawn under a misconception of the power of the Legislature; and it is impossible to bring all the provisions of the Act into harmony. The plaintiff-contends, that the person holding the warrant under which he claims, was authorized to select the land on behalf of the State, in part satisfaction of the grant of 500,-000 acres, and that the land might therefore be located in accordance with law — the point of the argument being, as we understand counsel, that the selection of the land vested the title in the State, and that the locator of the warrant having pursued the provisions of the Act of 1852, is entitled to the possession of the land. "We say “as we understand counsel,’' for although he has presented very fully the leading, if not all the considerations applicable to his side of the several questions involved in the case, he has, neither in his brief on the former, nor on this hearing, stated the points — the legal propositions — which, in his view, arise upon the facts of the case, and which, if maintained, entitle him to judgment. It materially lessens the labor of the Court to have each point upon which counsel rely, fully, precisely and clearly stated, before proceeding to the argument. And this course will materially lighten the labor of counsel also, for it may safely be said that four points out of five need only to be stated, for, when stated with the requisite precision, their truth is apparent without argument; or it may happen, that when so stated, they are seen by counsel to be so palpably unsound that they are not urged *372upon tbe attention of tlie Court. Tbe briefs of tbe defendant’s counsel, also, possess tbe faults we bave mentioned; and, indeed, very many of tbe briefs filed in tbis Court are subject to tbe same censure. Tbe reporter is unable to do counsel justice, when, instead, of copying tbe points from tbe brief, be is compelled to surmise tbe points from tbe argument. While on tbis subject, some other matters may be adverted to, by which many briefs might be materially improved. If tbe facts are stated, they should be stated briefly. Tbe case is more than half argued when tbe facts are well stated. Neither tbe points, arguments nor authorities, should be mingled with tbe statement of facts. When cases are cited, tbe titles of tbe cases should be given, and when statutes of tbis State are cited, tbe page of the annual statutes should be given, even where a reference is made to a digest.
Tbe plaintiff bases, bis position, that tbe selection and tbe location of tbe land are two separate acts, upon tbe language of tbe eighth section of tbe Act of Congress of September 4, 1841, tbe section granting tbe land to tbe several States. Both of these terms are employed in tbe section, and they may not be synonymous. Provision might be made for tbe selection of tbe lands; that is to say, tbe State might indicate in such mode as she saw proper, what lands she desired to acquire in satisfaction of tbis grant, and provision might be made for their location at a future time, or by other agents. But it seems clear to us, that title to any particular parcel of land does not vest in tbe State, until tbe location is made. There is nothing in tbe Act of Congress, tbe regulations of tbe General Land Office, or tbe statutes of tbis State, which lends countenance to tbe idea, that the making by an officer or agent of tbe State, of a description or list of lands which tbe State desires to acquire under tbe Act of Congress, and tbe filing of tbe same in any State office, vests tbe title in tbe State or a purchaser from tbe State. But if tbis were not true, it is unquestionable, that no valid selection can be-made of unsurveyed lands.
*373No special notice is required of tbe points of tbe plaintiff, wbicb are based on tbe assumed validity of tbe certificate of tbe Register of tbe Land Office-at Benicia.
Tbe Act of Congress of July 23, 1866, to quiet land titles in California, will not assist tbe plaintiff in tbis action, because tbe right or title, if any, wbicb be acquired by virtue of tbe Act, did not vest in bim until after tbe commencement of tbe action.
Tbe certificate of tbe Register of tbe Land Office at Stockton, tbat tbe land warrant was located on lands in another land district, with’ tbe consent of tbe Register and Receiver of tbe Land Office of tbat district, is plainly inadmissible in evidence.
Judgment reversed and cause remanded for arnew trial.
Wallace, J.,'expressed no-opinion.